Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
With the amendment filed on August 25, 2022, Applicant has incorporated subject matter into independent Claims 1, 10,  and 19 from dependent Claims 4, 13, and 22, which was previously indicated as containing allowable subject matter in the Non-final Office Action of April 4, 2022.  That subject matter was identified as “the first notification and the second notification both being generated while the alert satisfaction score meets the throttle threshold.”  The inclusion of that specified subject matter into the independent claims further clarifies the methodology for managing alerts and priorities in applications installed on user devices, as indicated in these novel limitations that define the overall invention: 
determining that a first application having a higher level of relative importance than a second application has generated a first notification while an alert satisfaction score meets a throttle threshold;  
determining that the second application has also generated a second notification while the alert satisfaction score meets the throttle threshold;  and 
generating, by the user device, an application alert for the first notification, but not the second notification, based on (i) the first application having a higher level of relative importance than the second application and (ii) the first notification and the second notification both being generated while the alert satisfaction score meets the throttle threshold; and presenting, by the user device, the generated application alert for the first notification.
Therefore, Claims 1-26 have been allowed.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454